       Case: 3:21-cv-00682-JRK Doc #: 4 Filed: 08/16/21 1 of 4. PageID #: 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DANIEL PATRICK MURPHY,                               CASE NO. 3:21 CV 682

       Plaintiff,

       v.                                            JUDGE JAMES R. KNEPP II

CORRECTIONS CENTER OF
NORTHWEST OHIO,
                                                     MEMORANDUM OPINION AND
       Defendant.                                    ORDER



                                          BACKGROUND

       Pro se Plaintiff Daniel Patrick Murphy, a federal pretrial detainee incarcerated in the

Corrections Center of Northwest Ohio (“CCNO”), has filed a civil rights complaint against CCNO,

alleging various conditions of his confinement subject him to cruel and unusual punishment. (Doc.

1).1

       First, Plaintiff alleges inadequate medical treatment for a “swollen” ankle – despite

receiving a negative X-ray – and contends this led to vulnerability to an assault by another inmate.

Id. at 3. Second, he complains that since arriving at CCNO six months ago, his requests for dental

floss and to see a dentist have been denied, leading to bleeding gums. Id. at 4. Third, he complains

he has not been allowed Q-tips or other “ear cleaning solution.” Id.

       Plaintiff seeks damages for pain and suffering and an order that he be provided dental floss

and ear cleaning products. Id. at 5.



1. A prior lawsuit Plaintiff filed against CCNO alleging cruel and unusual punishment based on
different alleged prison conditions was dismissed on February 8, 2021. See Murphy v. Corr. Ctr.
of Nw. Ohio, 2021 WL 424302 (N.D. Ohio) (Helmick, J.).
                                                 1
        Case: 3:21-cv-00682-JRK Doc #: 4 Filed: 08/16/21 2 of 4. PageID #: 25




        With his complaint, Plaintiff filed a motion to proceed in forma pauperis (Doc. 2). The

Court granted that motion by separate order.

                                       STANDARD OF REVIEW

        Federal district courts are expressly required to screen all in forma pauperis prisoner

complaints filed in federal court, and to dismiss before service any such complaint that the court

determines is frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010).

        Although pro se pleadings generally are “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), even a pro se complaint must

“contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face” to avoid a dismissal for failure to state a claim. Hill, 630 F.3d at 470-71 (holding the

“dismissal standard articulated in [Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)] governs dismissals for failure to state a claim” under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A).

                                             DISCUSSION

        “‘[T]he treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment,’” which protects against cruel and

unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Helling v. McKinney,

509 U.S. 25, 31 (1993)).2




2. Although a federal detainee’s claims relating to prison conditions arise under the Due Process
Clause of the Fourteenth Amendment, they are analyzed using the framework of the Eighth
                                                   2
       Case: 3:21-cv-00682-JRK Doc #: 4 Filed: 08/16/21 3 of 4. PageID #: 26




       But in order to state a claim under the Eighth Amendment, a prisoner must demonstrate

both objective and subjective components. Wilson v. Williams, 961 F.3d 829, 839 (6th Cir. 2020).

He must show both that he was subjected to an objectively serious prison condition, and that a

defendant prison official acted with subjective “deliberate indifference.” Id. at 840 (quoting

Farmer, 511 U.S. at 836). To satisfy the objective prong, a prisoner must allege facts showing

“‘that he is incarcerated under conditions posing a substantial risk of serious harm.’” Wilson, 961

F.3d at 839 (quoting Farmer, 511 U.S. at 834). To demonstrate the subjective component, a

prisoner must allege facts demonstrating a prison official “(1) subjectively knew of a risk to [his]

health, (2) drew the inference that a substantial risk of harm to [him] existed, and (3) consciously

disregarded that risk.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010).

        “Not every unpleasant experience a prisoner might endure while incarcerated constitutes

cruel and unusual punishment,” and the Constitution does not mandate a prisoner be free from

discomfort or inconvenience. Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). Thus, prisoners

are not entitled to unfettered access to the medical treatment of their choice, see Hudson v.

McMillian, 503 U.S. 1, 9 (1992), nor can they “expect the amenities, conveniences and services of

a good hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988). Only deliberate indifference

to serious medical needs or “extreme deprivations” regarding conditions of confinement implicate

the protections of the Eighth Amendment. Hudson, 503 U.S. at 9.

       “In the context of ‘conditions of confinement’ cases, the Eighth Amendment is concerned

only with ‘deprivations of essential food, medical care or sanitation’ or ‘other conditions




Amendment. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir. 1985) (citing Bell v. Wolfish,
441 U.S. 520 (1979)).

                                                 3
       Case: 3:21-cv-00682-JRK Doc #: 4 Filed: 08/16/21 4 of 4. PageID #: 27




intolerable for prison.’” Flanory v. Bonn, 604 F.3d 249, 253 (6th Cir. 2010) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)).

       Plaintiff has not alleged facts in his complaint sufficient to demonstrate a plausible

constitutional deliberate indifference claim.

       Even assuming among the allegations in Plaintiff’s complaint is one or more condition

rising to the level of an objectively serious medical or hygiene need, he has not alleged facts

sufficient to demonstrate the subjective component of a deliberate indifference claim. Plaintiff has

named only the jail in which he is detained as a defendant. He has not alleged, or demonstrated in

his complaint, that any particular individual prison or federal official possessed the requisite

subjective state of mind necessary to make out a deliberate indifference claim with respect to the

conditions of which he complains.

       Furthermore, constitutional claims by federal inmates under Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388 (1971), may only be asserted against individual federal defendants.

Corr. Svcs. Corp. v. Malesko, 534 U.S. 61, 70 (2001).

                                           CONCLUSION

       Accordingly, for the foregoing reasons, good cause appearing, it is

       ORDERED that Plaintiff’s Complaint against CCNO is DISMISSED pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A for failure to state a plausible claim upon which he may be granted

relief; and the Court

       CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.


                                                     s/ James R. Knepp II
                                                     UNITED STATES DISTRICT JUDGE



                                                 4
